Citation Nr: 0734444	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  04-14 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been received which 
is sufficient to reopen a previously denied claim of 
entitlement to direct service connection for degenerative 
changes of the left knee.

2.  Entitlement to service connection for degenerative 
changes of the left knee, claimed to be secondary to a 
service-connected left suprapatellar scar.

3.  Entitlement to service connection for a right ankle 
disorder, claimed as secondary to degenerative changes to 
left knee.


REPRESENTATION

Veteran represented by:	The American Legion




ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1975 to June 
1977.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (the RO). 

Procedural history

In an unappealed March 1997 rating decision, the RO denied 
the veteran's claim of entitlement to direct service 
connection for degenerative changes to the left knee.

In August 2002, the veteran requested that his claim of 
entitlement to service connection for a left knee disability 
be reopened.  He subsequently appeared to have claimed 
entitlement to service connection for left knee degenerative 
changes as secondary to a service-connected left knee scar.  
He also requested service connection for a right ankle 
disability, which he claimed was caused by a left knee 
disability.  The veteran's claims were denied in the June 
2003 rating decision.  The veteran disagreed and timely 
appealed.

Issue not on appeal

The June 2003 rating decision also denied entitlement to an 
increased disability rating for the service-connected left 
suprapatellar scar.  The veteran disagreed with that decision 
in his July 2003 notice of disagreement (NOD), but he did not 
include that issue in his VA Form 9 formal appeal submitted 
in April 2004.  Thus, the issue of entitlement to an 
increased rating for the left knee scar is not in appellate 
status and will be discussed no further herein.  See 
38 C.F.R. § 20.202 (2007).

Clarification of issue on appeal

As was alluded to above, the Board believes that the veteran 
has claimed service connection for degenerative changes of 
the left knee based on two distinct theories of entitlement: 
directly due to service, in particular due to an injury 
sustained in the same incident which resulted in the service-
connected let knee scar; and as secondary to the scar itself.  
Compare 38 C.F.R. §§ 3.303 and 3.310. 

The veteran sought service connection for degenerative 
changes of the left knee on a direct basis, which claim was 
denied in a March 1997 rating decision.  The veteran did not 
appeal that decision and thus, it is a final decision.  See 
38 C.F.R. § 3.104 (2007).  In August 2002, the veteran in 
essence asked for that claim to be reopened.  In response to 
the veteran's August 2002 claim, the RO informed him that in 
order for the RO consider his claim, he would have to submit 
new and material evidence in support of his claim.  However, 
in an examination worksheet dated April 2003, the RO noted 
that the "[V]eteran is claiming service connection for 
internal derangement of his left knee secondary to a 
laceration to that knee in 1977 during military service."  

The Board is required to "review all issues which are 
reasonably raised from a liberal reading" of the veteran's 
substantive appeal.  See Manlincon v. West, 12 Vet. App. 238 
at 240 (1999), citing Myers v. Derwinski, 1 Vet. App. 127, 
130 (1991).  The Board finds that the veteran's submissions 
and the RO's responses can reasonably be interpreted as 
raising claims of entitlement to service connection under 
theories of both direct and secondary service connection.  
Since the direct service connection issue has been the 
subject of a prior final RO decision and the secondary 
service connection has not, the issues must be addressed 
differently by the Board.  As discussed below, the issue 
under a direct service connection analysis will require a 
preliminary inquiry into whether the veteran submitted new 
and material evidence sufficient to warrant a reopening of 
the March 1997 rating decision. Thus, the Board has 
bifurcated the left knee issue into two issues.



Remanded issue

As is fully discussed below, the Board finds that the veteran 
has presented new and material evidence sufficient to reopen 
the issue of entitlement to direct service connection for 
degenerative changes of the left knee.  That issue is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the VA Appeals Management Center (AMC) 
in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed March 1997 rating decision, the RO 
denied service connection for degenerative changes of the 
left knee.

2.  Evidence received since the March 1997 rating decision 
raises a reasonable possibility of substantiating the claim 
of entitlement to service connection for degenerative changes 
to the left knee.

3.  A preponderance of the competent medical evidence of 
record demonstrates that the veteran's left knee degenerative 
changes are unrelated to his service-connected left 
suprapatellar scar.

4.  A preponderance of the competent medical evidence of 
record demonstrates that the veteran has no diagnosed right 
ankle disorder.


CONCLUSIONS OF LAW

1.  The March 1997 RO rating decision denying service 
connection for degenerative changes of the left knee is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2007).

2.  Since the March 1997 rating decision, new and material 
evidence has been received, and the claim of entitlement to 
service connection for degenerative changes to the left knee 
is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2007).

3.  Service connection for degenerative changes to the left 
knee condition secondary to a service connected left 
suprapatellar scar is not warranted.  38 C.F.R. § 3.310 
(2007).

4.  Service connection for a right ankle disorder is not 
warranted.  38 C.F.R. § 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The issue will then be analyzed 
and a decision rendered.  

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA enhanced VA's 
duty to notify a claimant about the information and evidence 
necessary to substantiate claims for VA benefits.  
The VCAA also redefined VA's obligations with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).    

Notice

The VCAA requires VA to notify the claimant and the claimant' 
s representative, if any, of any information and any medical 
or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant' s 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims (the Court) 
specifically addressed VCAA notice requirements in the 
context of a veteran's request to reopen a previously and 
finally denied claim.  The Court found that VA must notify a 
claimant of the evidence and information that is necessary to 
reopen the claim, and must provide notice that describes what 
evidence would be necessary to substantiate the element or 
elements required to establish service connection that were 
not found in the previous denial.  After having carefully 
reviewed the record, the Board has concluded that the notice 
requirements of Kent and the VCAA have been satisfied with 
respect to the issues on appeal. 

In December 2002 and October 2003 VCAA letters, the veteran 
was informed that to establish entitlement to service 
connection, the evidence must show: 

1.  An injury in military service, or a disease 
that began in or was made worse during military 
service, or an event in service causing injury or 
disease.

2.  A current physical or mental disability.

3.  A relationship between your current disability 
and an injury, disease, or event in military 
service.

See the December 2002 VCAA letter at pages 3 and 4; October 
2003 VCAA letter at pages 2 and 3.

The veteran was further informed in the December 2002 letter 
that his previous claim for service connection for a left 
knee condition was denied and that the March 1997 rating 
decision was final.  He was informed that in order for VA to 
reconsider the issue, he must submit "new and material 
evidence."  Specifically, he was informed:

To qualify as "new evidence," it must be 
submitted to VA for the first time.

To qualify as "material evidence," the additional 
information must bear directly and substantially 
upon the issue for consideration.

The Board notes that the language used in the letter 
substantially follows the regulatory language of 38 C.F.R. 
§ 3.156.  See the Board's discussion below.

Both VCAA letters informed the veteran of the typical kinds 
of evidence that could be used to support the claim, such as 
medical records, a statement from his doctor, his statements 
and statements of others who could observe his symptoms.  
These notices satisfy the VCAA obligation to inform a 
claimant of the evidence required to substantiate a claim. 

The veteran was informed that VA would provide a medical 
examination if it was deemed necessary to substantiate his 
claim.  The veteran was also informed that VA would obtain 
records such as records held by Federal agencies, including 
service records and VA medical records, employment records, 
and private medical records so long as he provided sufficient 
information to allow VA to obtain them.

The December 2002 letter told the veteran to tell VA 
about any additional information or evidence he may have 
or wanted VA to obtain.  In essence, the veteran was 
asked to "give us everything you've got", in compliance 
with 
38 C.F.R. § 3.159(b)(1).  See Pelegrini v. Principi, 17 
Vet. App. 412 (2004).

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  

Because a service connection claim is comprised of five 
elements, the Court further held that the notice requirements 
of section 5103(a) apply generally to all five elements of 
that claim.  Therefore, upon receipt of an application for 
service connection, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1) is not at issue.  Moreover, 
elements (4) and (5), degree of disability and effective 
date, were rendered moot via the RO's denial of service 
connection.  In other words, any deficiency of advisement as 
to those two elements was meaningless, because a disability 
rating and effective date were not assigned in the absence of 
service connection.  The veteran's claims of entitlement to 
service connection were denied based on elements (2) and  
(3).  As explained above, he has received proper VCAA notice 
as to his obligations, and those of VA, with respect to these 
elements. 

The Board therefore finds the veteran has received proper 
notice pursuant to Dingess.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

VA's duty to assist with respect to a previously finally 
denied claim does not attach, however, until the claim is 
reopened.

With respect to the other issues on appeal, the Board finds 
that reasonable efforts have been made to assist the veteran 
in obtaining evidence necessary to substantiate his claim, 
and that there is no reasonable possibility that further 
assistance would aid in substantiating them.  Specifically, 
the RO has obtained the veteran's service medical records and 
post-service medical examination and treatment records.  
The veteran has been provided with a VA medical examination.  
The veteran has not identified any further records or 
information which may support his claims.

Accordingly, the Board finds that under the circumstances of 
this case, the VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the veteran's 
behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2006).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  In a 
VA Form 9 submitted in April 2004, the veteran indicated in 
writing that he did not want a hearing before a Veterans Law 
Judge.  The Board further notes that the veteran has been 
ably represented by a service organization representative.  
The veteran's representative most recently submitted an 
informal brief in October 2007 in support of the veteran's 
claim.  

Accordingly, the Board will proceed to a decision as to these 
issues.  

1.  Whether new and material evidence has been received which 
is sufficient to reopen a previously denied claim of 
entitlement to direct service connection for degenerative 
changes to the left knee. 

Relevant law and regulations

Service connection - in general

A disability may be service-connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2006); Cosman 
v. Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Finality/new and material evidence

In general, unappealed RO rating decisions are final.  See 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2006).  
Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim 
may be reopened when new and material evidence is presented 
or secured with respect to that claim.

The Board notes that the definition of material evidence was 
revised in August 2001 to require that the newly submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claim and present the reasonable possibility 
of substantiating the claim.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) [codified at 38 C.F.R. § 3.156 (2006)].  This 
change in the law pertains only to claims filed on or after 
August 29, 2001.  Because the veteran's claim to reopen was 
initiated in April 2002, the claim will be adjudicated by 
applying the revised section 3.156.

The revised regulation provides that new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
related to an unsubstantiated fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a) (2006).

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

There must be new and material evidence as to each and every 
aspect of the claim that was lacking at the time of the last 
final denial in order for there to be new and material 
evidence to reopen the claim.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).

Analysis

As was indicated in the Introduction, the RO denied the 
veteran's claim of entitlement to direct service connection 
for left knee degenerative changes in a March 1997 rating 
decision which was not appealed by the veteran.  That 
decision is final.  See 38 U.S.C.A. § 7105(b)(2)(c) (West 
2002); 38 C.F.R. §§ 3.104, 20.1103 (2007).  The veteran now 
seeks to reopen his claim.  

As was explained in the law and regulations section above, an 
analysis of whether the evidence supports service connection 
for a left knee degenerative condition on a direct basis 
begins with an inquiry whether the evidence submitted since 
the March 1997 rating decision is new and material and 
justifies reopening the claim to be examined on its merits.  

The "old" evidence

The relevant evidence of record at the time of the March 1997 
RO decision included the veteran's service medical records, 
which included an October 9, 1975, entry indicating the 
veteran had lacerated his knee during a training exercise at 
Fort Hood, Texas.  The wound required sutures, which were 
noted to have been removed in an October 14, 1975.  In a 
January 13, 1977, treatment note, the veteran was described 
to have complained about a sore knee.  In a March 31, 1977 
treatment note, the veteran's left knee condition was 
assessed as chondromalacia.  He was treated with ice and 
anti-inflamatory medication.  In his September 1977 
separation physical, the veteran complained that his "left 
knee cap gives me a lot of pain when it is bent for any 
period of time."  

The record also included a December 1996 VA examination 
report, which indicated the veteran stated he was injured on 
night maneuvers in Germany and taken to a U.S. Army hospital 
in Stuttgart, Germany.  The veteran reported no injury to his 
left knee since his discharge from active duty, but reported 
chronic pain during service and since active duty, which had 
been gradually increasing over the previous two years.  The 
examiner noted that x-ray findings "degenerative changes 
internal aspect of the left patella."  The examiner 
diagnosed the veteran with "degenerative arthritic changes 
patella femoral compartment, left knee, probably secondary to 
old trauma".

The March 1997 rating decision

The RO denied the veteran's claim for service connection for 
degenerative changes of the left knee because there was no 
evidence which established "any relationship between 
degenerative changes of the left knee and any disease or 
injury during military service."  

The veteran was informed of the decision by letter dated 
March 10, 1997.  As noted above, the veteran did not disagree 
with the decision.  

Additionally submitted evidence

Evidence submitted since the March 1997 rating decision 
includes letters from Dr. R.G. dated January 21 and February 
12, 2003, which included Dr. R.G.'s conclusion that the 
"internal derangement in the left knee [is] secondary to the 
1977 service related injury."  

Discussion

As noted above, in order to establish service connection for 
the claimed disorder, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson, supra.  

The March 1997 RO rating decision concluded that there was no 
evidence of a relationship between the veteran's then current 
degenerative changes of the left knee condition and the 
documented in-service injury.  In substance, the RO 
determined that there was evidence of a current left knee 
disability and an in-service injury [elements (1) and (2)], 
but no medical evidence of a nexus between the in-service 
injury and the current condition (element (3)].

Accordingly, the crux of the issue in this case is whether 
the newly submitted evidence included any evidence of element 
(3).  The Board observes that the January and February 2003 
letters from Dr. R.G. indicate a relationship between the 
veteran's "internal derangement in the left knee" and the 
"1977 service related injury."  For the purpose of 
reopening the claim, the Board must accept Dr. R.G.'s 
conclusions.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992) [for the purpose of establishing whether new and 
material evidence has been submitted, the credibility of the 
evidence is presumed].  

Thus, the Board finds that the record contains new and 
material evidence, that is 
evidence which is related to an unsubstantiated fact 
necessary to substantiate the claim and which raises a 
reasonable possibility of substantiating the claim.  
See 38 C.F.R. § 3.156; see also Evans, supra.  The claim of 
entitlement to service connection for degenerative changes to 
the left knee is therefore reopened.

Procedural concerns

The Board has reopened the veteran's claim and is considering 
moving forward to discuss the claims on the merits. 

As discussed above, VA's statutory duty to assist the veteran 
in the development of his claim attaches at this juncture.  
The Board must, therefore, determine whether additional 
development of the evidence is needed.

The Board wishes to make it clear that although there may be 
of record new and material evidence sufficient to reopen the 
claims, this does not mean that the claims must be allowed 
based on such evidence.  In Hodge v. West, 155 F.3d 1356, 
1363 (Fed. Cir. 1998), the United States Court of Appeals for 
the Federal Circuit noted that new evidence could be 
sufficient to reopen a claim if it could contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it would not 
be enough to convince the Board to grant a claim.

For reasons which are expressed in the REMAND portion of this 
decision below, the Board finds that additional evidentiary 
development is required before the claim may be adjudicated.


2.  Entitlement to service connection for degenerative 
changes of the left knee secondary to a service-connected 
left suprapatellar scar.

The veteran alternatively appears to contend that the 
degenerative changes to his left knee were caused by his left 
suprapatellar scar.

Relevant law and regulation

Secondary service connection

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury. 38 C.F.R. § 3.310(a) 
(2005).  See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The provisions of 38 C.F.R. § 3.310 were amended, effective 
from October 10, 2006.  The new provisions require that 
service connection not be awarded on an aggravation basis 
without establishing a pre-aggravation baseline level of 
disability and comparing it to current level of disability. 
 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although the stated 
intent of the change was merely to implement the requirements 
of Allen v. Brown, 7 Vet. App. 439 (1995), the new provisions 
amount to substantive changes to the manner in which 38 
C.F.R. § 3.310 has been applied by VA in Allen-type cases 
since 1995.  Consequently, the Board will apply the older 
version of 38 C.F.R. § 3.310, which is more favorable to the 
claimant because it does not require the establishment of a 
baseline before an award of service connection may be made.

In order to establish service connection for a claimed 
disability on a secondary basis, there must be (1) medical 
evidence of a current disability; (2) a service-connected 
disability; and (3) medical evidence of a nexus between the 
service-connected disease or injury and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2005).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Analysis

As stated above, in order to prevail on the issue of 
entitlement to secondary service connection, there must be 
(1) evidence of a current disability; (2) evidence of a 
service-connected disability; and (3) medical nexus evidence 
establishing a connection between the service-connected 
disability and the current disability. See Wallin supra.  The 
Board will address those elements.

The Board finds evidence that the veteran has degenerative 
changes in the left knee, thus element (1) is satisfied.  
Element (2) is also satisfied; the veteran is service 
connected for left suprapatellar scar, currently evaluated as 
noncompensably (zero percent) disabling.  The crux of the 
issue revolves around element (3), medical nexus evidence 
establishing a connection between the service-connected 
disability and the current disability.  

After a complete review of the veteran's claims folder, the 
Board determines that the only medical evidence regarding a 
nexus between the veteran's current knee condition and his 
service-connected scar disability is contained in the May 
2003 VA joint examination which the examiner stated that 
there is no relationship between the two.  The examiner 
specifically found there was "no etiological relationship 
between internal derangement of the knee and his service-
connected laceration scar."  

There is no other competent medical nexus evidence of record, 
despite the veteran having ample opportunity to submit such 
evidence.  The Board notes that it is the responsibility of 
the veteran to support his claim.  See 38 U.S.C.A. § 5107(a) 
(West 2002).  

For the reasons stated above, the Board finds that service 
connection for degenerative changes to the left knee 
secondary to a service-connected left suprapatellar scar is 
not warranted.  

3.  Entitlement to service connection for a right ankle 
disorder, claimed as secondary to degenerative changes to 
left knee.

The veteran seeks service connection for a right ankle 
condition.  He contends, in essence, that contends that his 
gait has changed because his left knee disorder has caused 
his right ankle to bear more weight. 

As discussed above, in order to prevail on the issue of 
entitlement to secondary service connection, there must be 
(1) evidence of a current disability; (2) evidence of a 
service-connected disability; and (3) medical nexus evidence 
establishing a connection between the service-connected 
disability and the current disability. 
See Wallin, supra..  


With respect to element (2), the Board observes that there 
are two left knee disabilities: the scar, which is service-
connected; and the degenerative changes, which have not been, 
at least as of the present time.  In any event, because this 
issue is being denied based on a lack of current disability, 
element (1), the Board need not discuss the particulars of 
elements (2) and (3). 

Analysis

There is no competent medical evidence supporting a finding 
that the veteran has a diagnosed right ankle disability.  In 
a May 2003 VA joint examination, the examiner noted the 
veteran's complaints regarding pain and swelling of his right 
ankle, noted a minimal inversion of the right ankle, and 
interpreted an x-ray of the right ankle as normal and without 
evidence of arthritis.  There was no diagnosis of any right 
ankle condition.

Additionally, in January and February 2003 letters, Dr. R.G. 
stated that the veteran was "having pain and discomfort in 
his right ankle due to the increased weight bearing demand on 
that side."  Dr. R.G. did not diagnose a right ankle 
disorder, but rather only indicated the veteran's symptoms of 
pain.

A careful review of the file does not indicate any diagnosis 
of a right ankle disability.  Although the veteran has 
complained of right ankle pain, it is well established that 
symptoms such as pain alone, without a diagnosed or 
identifiable underlying malady or condition, do not in and of 
themselves constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282 (1999).
  
In order to be considered for service connection, a claimant 
must first have a disability.  In Brammer v. Derwinski, 3 
Vet. App. 223 (1992), the Court noted that Congress 
specifically limited entitlement for service-connected 
disease or injury to cases where such incidents had resulted 
in a disability.  See also Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992) [service connection may not be granted unless 
a current disability exists].  A "current disability" means a 
disability shown by competent medical evidence to exist.  See 
Chelte v. Brown, 10 Vet. App. 268 (1997).  

Thus, the veteran's claim fails for lack of any evidence 
indicating that the veteran has met the first criterion of 
Wallin, supra.  The benefit sought on appeal is accordingly 
denied.


ORDER

The previously denied claim of entitlement to direct service 
connection for degenerative changes of the left knee is 
reopened based upon the receipt of new and material evidence; 
to that extent only, the appeal is allowed.

Entitlement to service connection for degenerative changes to 
the left knee, claimed  secondary to a service-connected left 
suprapatellar scar, is denied.

Entitlement to service connection for a right ankle disorder 
is denied.


REMAND

As was discussed above, the Board believes that the issue of 
the veteran's entitlement to service connection for a left 
knee disability on a direct basis must be remanded for 
additional development.

The Board notes that the evidence arguably supports a finding 
that Hickson elements (1) and (2) [current disability an in-
service injury] are satisfied; indeed, such evidence was of 
record as far back as 1997.  Element (3), medical evidence of 
a nexus between the 1975 injury and the veteran's current 
degenerative disability, presents a more difficult question.

The Board notes that Dr. R.G.'s opinion is the only medical 
opinion addressing a nexus between the 1975 injury and the 
current left knee condition.  However, the opinion presents 
very little for a determination of how the injury and the 
current condition are related.  Dr. R.G. refers to "internal 
derangement in the left knee."  The Board finds Dr. R.G.'s 
opinion is unclear whether the "internal derangement" he 
refers to includes degenerative changes identified by the VA 
examiner.  Moreover, it is clear from his letters that the 
Dr. R.G. did not review the veteran's service medical 
records; for example, he stated the veteran was injured in 
1977, while the service medical records clearly show that the 
injury took place in 1975.

In Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998), 
the Court found that the Board could assess probative value 
of a physician's opinion by determining whether the physician 
provides the basis for his/her opinion.  In this case, 
although the opinion provides evidence of a nexus between the 
veteran's in-service injury and his current left knee 
condition, the probative value of Dr. R.G.'s opinion is 
limited.  Specifically, there is nothing in the record which 
explains why or how Dr. R.G. came to the conclusion he made.  

Moreover, the evidence also includes a May 2003 VA joint 
examination.  The examiner offered the following opinion:

I have also reviewed the records form the claims 
folder.  It is my opinion that there is no 
etiological relationship between internal 
derangement of the knee and his service-connected 
laceration scar.  Laceration is very superficial in 
front of the knee joint only involving his skin and 
there is no adhesion or tenderness.  Moreover, the 
veteran did not have any knee treatment until 1987.

Although as discussed above this is clearly an opinion as to 
the secondary service connection claim, it can also be read 
as indicative of the VA examiner's opinion that the in-
service injury was superficial and could not have caused the 
current left knee disability.  This is unclear, however.

Based on this scant and conflicting record, the Board finds 
that the nexus issue, in its present state, raises questions 
that must be addressed by an appropriately qualified medical 
provider.  See Charles v. Principi, 16 Vet. App. 370 (2002); 
see also 38 C.F.R. § 3.159(c)(4) (2007) [a medical 
examination or opinion is necessary if the information and 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim].  Accordingly, the 
Board is remanding the claim of entitlement to service 
connection for degenerative changes of the left knee for 
further evidentiary development.  

The Board adds that the veteran has submitted evidence which 
has not been considered by the RO.  Specifically, the veteran 
submitted a January 21, 2003 note from Dr. R.G.; results of a 
September 2001 MRI of the left knee; November 2001 MRI 
results regarding the left knee; a September 1987 description 
of a diagnostic arthroscopy; results of a July 1987 x-ray of 
the left knee; an August 1987 history and physical 
examination report; and a September 1987 surgical note.  This 
evidence was submitted without waiver of RO consideration.  
This remand will enable the agency of original jurisdiction 
to consider such evidence.

Accordingly, the case is REMANDED for the following action:

1.  VBA shall arrange for the veteran's 
claims folder to be reviewed by an 
appropriate medical care provider.  The 
reviewer should provide an opinion whether 
it is likely as not that the veteran's 
1975 knee injury, or any other incident of 
his military service, is etiologically 
related to his current left knee 
condition. If the examiner determines that 
a physical examination and/or diagnostic 
testing of the veteran are necessary to 
form an opinion, this should be 
accomplished.  The resulting opinion 
should be associated with the veteran's 
claims folder.

2.  Following the completion of the 
foregoing, and after any other evidentiary 
or procedural development which it deems to 
be necessary, VBA should readjudicate the 
veteran's claim.  If the claim is denied, 
VBA should provide the veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate period of time for response.  
Thereafter, the claims folder should be 
returned to the Board for further appellate 
review, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


